Citation Nr: 0916813	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-26 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1942 to May 
1945, including combat service as a B-24 gunner.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's PTSD service connection claim.

The Veteran did not appear for a Travel Board hearing 
scheduled in October 2007 and he did not subsequently request 
that this hearing be rescheduled.  His request is therefore 
deemed to be withdrawn.  See 38 C.F.R. § 20.704(e) (2008).

This matter was remanded for additional development in the 
Board's November 2008 decision.

In October 2007, the Veteran made informal service connection 
claims for heart disease, hypertension and peripheral 
neuropathy of all four extremities.  The Board's November 
2008 decision referred these matters to the RO for 
appropriate action, however, it does not appear that 
development has begun on these claims.  The Board again 
refers these matters to the RO for development and 
adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran participated in combat and there is credible 
evidence of his claimed in-service stressors.

2.  There is a nexus between the Veteran's diagnosed PTSD and 
his service.






CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. §§  1110, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§  3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Laws and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).   
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the Veteran in 
substantiating his claim. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.
Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required.  Instead, 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

In a precedent opinion, VA's General Counsel addressed 
determinations as to whether a veteran engaged in combat with 
the enemy for the purposes of 38 U.S.C.A. § 1154(b).  In 
pertinent part, this opinion noted that the determination of 
whether or not a veteran engaged in combat with the enemy is 
not governed by the specific evidentiary standards and 
procedures of 38 U.S.C.A. § 1154(b), which apply only after 
combat service has been established.  The opinion held that 
the ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Nothing in 
the language or history of that statute suggested a more 
definite definition.  The issue of whether any particular set 
of circumstances constitutes engagement in combat with the 
enemy must be resolved on a case-by-case basis.  Satisfactory 
proof that a veteran engaged in combat with the enemy depends 
on the facts of each case, requires evaluation of all 
pertinent evidence, and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The Veteran's June 1942 entrance and May 1945 discharge 
examinations were negative for any relevant abnormalities.  
His remaining service treatment records were negative for any 
symptoms, treatments or diagnoses of PTSD or other 
psychiatric disorder.

The Veteran denied being bothered by repeated memories, 
thoughts or images of a previously experienced stressful 
event in a November 2003 VA treatment note, resulting in a 
negative "screening" for PTSD.  Depression, hallucinations 
or a history of psychiatric care were also denied.

A July 2004 letter from the Department of the Air Force 
indicates the Veteran qualified for a prisoner of war (POW) 
medal and that his DD Form 214 had been corrected to reflect 
this award.

The Veteran indicated in an August 2004 statement that he was 
on a bombing operation for Politz, Germany on June 20, 1944 
when his aircraft was "shot down" by German anti-aircraft 
fire.  His plane was able to fly out of German airspace and 
into the neutral country of Sweden, where it crashed.  He 
reported being "confined" in Sweden until October 1944.

A September 2004 VA psychological examination reflected the 
Veteran's history of serving as a radio gunner during WWII, 
of his plane was shot down, and of being confined in Sweden.  
He appeared to be alert and well-oriented, with good insight 
and judgment.  The examiner noted that the Veteran was 
experiencing "intense recollections about the war" three or 
four times daily but that "other avoidance symptoms were 
denied."  Significant arousal symptoms were also denied 
although the Veteran had relayed experiencing sleep 
difficulties and feeling on guard.  No psychological or 
cognitive impairments were found and the examiner declined to 
make a diagnosis, noting that the Veteran did not meet the 
diagnostic criteria for a diagnosis.  The claims folder was 
not available for the examiner to review.

The Veteran indicated that he had experienced nightmares 
about a stressful experience in an October 2004 VA treatment 
note.  Avoidance, feeling constantly on guard, an exaggerated 
startle response or feeling detached from others were denied.  
These responses resulted in a negative "screening" for 
PTSD.

In a November 2004 statement, the Veteran described his WWII 
combat experience while flying in a B-24 bomber.  He 
described the June 20, 1944 bombing run that resulted in his 
plane crash landing in Sweden.  He also reported completing 
23 bombing missions prior to this June 1944 incident.

The Veteran, through his Member of Congress, requested a 
second VA psychological examination in November 2005 as he 
felt the September 2004 examination was inadequate.

A January 2006 psychiatric opinion from Dr. H. B. reflected 
the Veteran's WWII combat experiences.  The Veteran reported 
that after retiring from his job in 1984, he began having 
more frequent dreams about his WWII experiences and that such 
dreams were now "almost a nightly occurrence."  Increased 
concentration difficulties that "quite profoundly" impacted 
his memory were reported.  He reported thinking about his 
WWII experiences quite "extensively,"  that he researches 
WWII, is in very close contact with other members of his 
flight crew and other WWII veterans, and that he attends all 
military funerals that he is aware of.  He also reported 
feeling a "tremendous attraction" to watching WWII combat 
movies and movies depicting other combat situations.  He 
reported spending most of his time alone and denied any 
hobbies other than researching WWII.

The January 2006 examiner noted that the Veteran was "having 
a lot of difficulty with concentration," that his memory was 
impaired for recent events and events that occurred during 
his military service but remained intact for intermediate 
events.  The Veteran's affect was noted to be distant, with 
his judgment impaired and his orientation intact.  He 
described very vivid and intense nightmares about things that 
happened during his service, and described very vivid, 
intense flashbacks about his flight times when he would come 
under attack that are "very difficult to manage."  
Following this examination, a diagnosis of PTSD with 
"concentration impairment, isolation, sleep pattern 
disturbance due to nightmares, severe interpersonal 
relationship problems and unemployability" was made.  The 
examiner noted that the Veteran's symptomology was referable 
to his WWII combat experiences.

The Veteran indicated that he had experienced nightmares 
about a stressful experience in a March 2006 VA treatment 
note.  Avoidance, feeling constantly on guard, an exaggerated 
startle response or feeling detached from others were denied,  
resulting in a negative "screening" for PTSD.

A May 2006 VA psychological examination reflected the 
Veteran's reports of recurrent and intrusive distressing 
recollections and dreams of his war experiences.  He reported 
dreaming about his bombing missions at least once a week and 
thinking about these experiences daily.  Some short-term 
memory impairment and "forgetfulness" were reported by the 
Veteran, but no major memory impairment was noted.  Following 
this examination and a review of the Veteran's claims folder, 
the examiner diagnosed the Veteran as suffering from anxiety 
disorder not otherwise specified (NOS) due to his WWII combat 
service.  The examiner declined to diagnose PTSD as 
"avoidance symptoms [were] not indicated."


Analysis

The Veteran has a current disability as he has been diagnosed 
as suffering from PTSD, among other psychological conditions.  
This PTSD diagnosis has been linked by Dr. H. B. to the 
Veteran's combat experiences, which are well-documented in 
the record.  Credible supporting evidence of a claimed 
stressor is not required if the Veteran engaged in combat and 
the claimed stressor is related to such combat.  38 C.F.R. 
§ 3.304(f).  As the Veteran engaged in combat and his claimed 
stressor is related to his combat, all elements necessary for 
the grant of service connection have been met.

The Board notes that the May 2006 VA psychological examiner 
found that the Veteran did not meet the criteria for a 
diagnosis of PTSD as he purportedly did not exhibit avoidance 
symptoms.  However, the examiner did not comment on the 
private psychiatrist's January 2006 opinion that made such a 
finding, nor did she address the private psychiatrist's 
determinations regarding that the Veteran exhibited memory 
impairments, feeling detached from others or his social 
isolation.

The private psychiatrist's January 2006 opinion did not 
include a review of the Veteran's claims folder, however, the 
Veteran competently and accurately reported his medical 
history and his VA clinical records are negative for PTSD 
treatment.  This opinion is at least as probative as that of 
the VA psychologist.  Resolving reasonable doubt in the 
Veteran's favor, service connection for PTSD is granted.

All of the elements for the grant of service connection for 
PTSD have been demonstrated.  The Board has resolved all 
reasonable doubt in favor of the Veteran in reaching this 
determination.  38 U.S.C.A. § 5107(b).  




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


